Citation Nr: 0802440	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for restrictive lung 
disease.  

2.	Entitlement to service connection for hypertension, 
secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1959 to February 1981.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from October 2004 and January 2005 decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in San Diego, California and Los Angeles, California, 
respectively, which denied the veteran's claims.  The veteran 
initiated a notice of disagreement (NOD) in February 2005.  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in May 2006.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a September 2007 Board hearing.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

For reasons stated below, the Board finds that this case must 
be remanded for additional procedural development and for a 
medical examination.  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This must be accomplished.

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  The 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.




Medical examination 

The veteran has been diagnosed with restrictive lung disease.  
His exposure to various chemicals used in film development 
during military service has been established.    

There is of record a private medical opinion of Dr. R.B., 
dated November 8, 2001, concerning the relationship between 
the veteran's restrictive lung disease and his exposure to 
film development chemicals during military service.  That 
opinion found only a "possible" relationship between film 
development chemical exposure and the veteran's restrictive 
lung disease.  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) [evidence favorable to the veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service is insufficient 
to establish service connection].

The veteran has recently submitted another statement from Dr. 
R.B., dated December 4, 2007.  Dr. R.B. noted a diagnosis of 
restrictive lung disease and also noted in-service chemical 
exposure.  He did not, however, offer an opinion as to the 
connection between the two.

There is also a VA examination record dated November 2004 in 
the veteran's claims file.  However, that record does not 
provide an opinion of the relationship between the veteran's 
military service and his restrictive lung disease, if any.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 
38 U.S.C.A. § 5103A VA is to obtain a medical opinion as to 
whether there is a nexus between that disability and his 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

A medical examination and opinion is therefore necessary to 
adequately determine whether the veteran's restrictive lung 
disease is related to his exposure to chemicals during his 
military service.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA must issue a corrective VCAA letter 
in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a 
letter to the veteran which complies 
with the requirements of 38 C.F.R. § 
3.159(b) and the notice requirements 
announced in Dingess.

2.	The veteran should be accorded an 
examination by an appropriate medical 
provider, who should determine whether 
or not the veteran currently has 
restrictive lung disease.  If such a 
determination is made, the examiner 
should render an opinion of whether it 
is as likely as not that the veteran's 
restrictive lung disease is a result of 
exposure to chemicals during his 
military service.  A list of those 
chemicals has been provided in a 
December 4, 2007 letter from Dr. R.B.  
In addition, the role, if any, of the 
veteran's presumed exposure to 
herbicides in Vietnam should be 
discussed. If there is another more 
likely cause of any identified 
restrictive lung disease, this should 
be identified and discussed.  A report 
of the examination should be prepared 
and associated with the veteran's VA 
claims folder.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

